Citation Nr: 1628505	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  14-10 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tinea versicolor. 


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from September 1967 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part granted service connection for tinea versicolor and assigned a 10 percent rating, effective from May 15, 2012. 

This appeal originally encompassed a claim of entitlement to service connection for tinnitus.  In February 2014, the RO granted service connection for tinnitus; accordingly, this claim is no longer in appellate status. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an initial rating in excess of 10 percent for his service-connected tinea versicolor. 

The Board notes that the Veteran was last afforded a VA skin examination in February 2013; at that time, the tinea versicolor was limited to the upper torso (arms, chest and back).  The Veteran's attorney noted in the March 2013 Notice of Disagreement that the tinea versicolor was also affecting the Veteran's neck/head.   

Given this, the fact that it has been almost four years since the Veteran's most recent examination, and because there are no treatment records that adequately address the Veteran's disability picture, the Board finds that a new examination is warranted in order to fully evaluate the severity of the Veteran's tinea versicolor.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In light of the foregoing, the Board finds that a new examination-with findings responsive to applicable rating criteria-are needed to fully and fairly evaluate the Veteran's claim for an initial increased rating. Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994). See also Snuffer v. Gober, 10 Vet. App. 400 (1997).


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his tinea versicolor.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review. 

The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2. After the above development is complete, schedule the Veteran for a VA examination to determine the severity of his tinea versicolor.  The entire electronic claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished. 

The examiner should describe the area(s) of the body affected by the tinea versicolor, to include the percentage of the entire body affected, as well as the percentage of exposed area(s) affected.

The examiner should also specifically note whether the Veteran has been prescribed any systemic therapy, such as corticosteroids or other immunosuppressive drugs, as well as the period of time prescribed during the prior twelve-month period.

3. After the development requested above has been completed, as well as any additional development deemed necessary, re-adjudicate the issue.  If the benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




